                                                                                            FILED
                                                                                   2019 Jan-30 PM 02:11
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA

               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

JOHN THOMAS MILLER                     )           Case Nos. 4:17-cv-00180
MICHAEL MCGREGOR                       )                      4:17-cv-00593
MICHAEL TOWNSEL                        )                      4:17-cv-00516
WILLIAM CASEY                          )                      4:17-cv-00563
ANTHONY ZELLER                         )                      4:17-cv-00564
    Plaintiffs,                        )       Consolidated for Discovery Before
                                       )       Magistrate Judge John E. Ott
                                       )
KIM THOMAS, et al.,                    )     Hon. Judge Liles C. Burke
    Defendants.                        )

                  JOINT MOTION TO EXTEND DEADLINES

      Counsel for each of the Plaintiffs and Defendants in these actions file this Joint

Motion to Extend Deadlines for discovery in these cases and state as follows:

      1.    These cases have been consolidated solely for the purpose of discovery.

Scheduling Orders were entered in each of the cases on or about November 30, 2017

(Dkt. 61). The deadlines in those Scheduling Orders were extended three times by

Order of the Court, first on March 8, 2018, and again on September 18, 2018, and

most recently on January 7, 2019. (Dkt. 66, 72, 83).1

      2.    Since the parties last requested an extension on January 3, five

depositions have taken place. However, Plaintiffs have not yet deposed Defendant

Culliver because Plaintiffs discovered information about Defendant Culliver which

was not disclosed in discovery and which is now the subject of a recently filed

1
 For ease of reading, citations are made only to the docket corresponding to Mr.
Miller’s case, 4:17-cv-00180.
motion to compel. Dkt. 88. A dispute also exists between the parties regarding the

scope of Defendant Culliver’s deposition. Id. Relatedly, Plaintiffs believe an

additional short re-deposition of Defendant Dunn regarding Defendant Culliver’s

misconduct is necessary, but Defendants disagree.

         3.      In addition, Plaintiffs have requested certain electronically stored

information which has not been tendered and require additional time to resolve that

issue.

         4.      Defendants wish to schedule several depositions and request additional

time for that purpose.

         5.      Set forth below are the current deadlines, as well as new proposed

deadlines.

 Date         Event per Prior Extension                               Proposed New
              Deadlines                                               Deadlines
1/31/19       PL’s expert witness disclosures due                      3/29/19
3/15/19       DFs’ expert witness disclosures due                       5/13/19
3/29/19       PL’s deadline for expert rebuttal reports, if any         05/31/19
4/12/19       Deadline for all discovery                                6/21/19.
4/30/19       Joint Status Report Due                                   06/24/19
4/30/19       Dispositive Motions Due                                   07/22/19
8/15/19       Trial Readiness Date                                      11/4/19

         Respectfully submitted,

                                            /s/ Theresa Kleinhaus
                                            Theresa Kleinhaus
                                            One of Plaintiffs’ Attorneys
Roshna Bala Keen
Theresa Kleinhaus
Ruth Brown
Rachel Brady
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607
Email: Tess@loevy.com


                              /s/ Robert F. Northcutt
                              Robert F. Northcutt (ASB-9358-T79R)
                              W. Allen Sheehan (ASB-7274-L69S)
                              C. Richard Hill, Jr. (ASB-0773-L72C)
                              Counsel for Defendants

CAPELL & HOWARD, P.C.
Post Office Box 2069
Montgomery, AL 36102-2069
Bob.Northcutt@chlaw.com
Rick.Hill@chlaw.com


                              /s/ Bart G. Harmon
                              Bart G. Harmon (ASB-4157-R61B)
                              Counsel for Defendants

ALABAMA DEPARTMENT OF CORRECTIONS
Legal Division
PO Box 301501
Montgomery, AL 36130-1501
Bart.Harmon@doc.alabama.gov

                              /s/ Philip G. Piggott
                              Philip G. Piggott (ASB-4379-P67P)
                              Counsel for Defendant, Dr. Walter Wilson
Philip G. Piggott
STARNES DAVIS FLORIE LLP
PO Box 598512
Birmingham, AL 35259-8512
pgp@starneslaw.com
                                       /s/ Alan B. Lasseter
                                       Alan B. Lasseter (ASB-0854-S82A)
                                       Counsel for Plaintiff

Alan B. Lasseter
LASSETER LAW FIRM, P.C.
19 Richard Arrington Jr. Blvd. North
Birmingham, AL 35203
alan@lasseterlaw.com

                                       /s/ Henry F. (Hank) Sherrod III
                                       Henry F. (Hank) Sherrod III
                                       (ASB-1200-D63H)
                                       One of Plaintiff’s Attorneys


Henry F. Sherrod, III
HENRY F. SHERROD, III, P.C.
PO Box 606
Florence, AL 35631-0606
hank@alcivilrights.com



                           CERTIFICATE OF SERVICE

       I, Theresa Kleinhaus, an attorney, certify that on January 30, 2019, I caused the
foregoing Joint Motion to Extend Deadlines to be filed via the Court’s CM/ECF
electronic filing system and thus effected service on all counsel of record.


                                             /s/ Theresa Kleinhaus
